PER CURIAM.
Affirmed. Appellant’s jail credit claim was insufficient as it failed to allege where in the record it can be shown that she is entitled to relief. Green v. State, 62 So.3d 1148, 1149 (Fla. 1st DCA 2011); Nelson v. State, 760 So.2d 240, 241 (Fla. 4th DCA 2000); Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998). Appellant failed to carry her burden of showing an entitlement to relief on the face of the record. See Johnson v. State, 60 So.3d 1045, 1050 (Fla.2011).
MAY, C.J., DAMOORGIAN and LEVINE, JJ., concur.